 
 
IV 
111th CONGRESS
1st Session
H. RES. 263 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2009 
Mr. Tiberi submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Expressing support for designation of the month of September as National Brain Aneurysm Awareness Month. 


Whereas a brain aneurysm is an abnormal saccular or fusiform bulging of an artery within the brain;
Whereas it is estimated that 1 out of every 50 people within the United States will develop a brain aneurysm;
Whereas a brain aneurysm is most likely to occur in people between the ages of 35 and 60;
Whereas brain aneurysms are more likely to occur in women than in men by a 3-to-2 ratio;
Whereas brain aneurysms are more likely to occur in African-Americans than Whites by a 2-to-1 ratio;
Whereas various risk factors can contribute to the formation of a brain aneurysm: infection, tumors, traumatic head injury, drug use, smoking, hypertension, and a family history of brain aneurysms;
Whereas 6,000,000 people within the United States will develop a brain aneurysm which will not rupture;
Whereas an unruptured brain aneurysm can lead to fatigue, short-term memory problems, speech problems, loss of balance and coordination, and changes in behavior;
Whereas a brain aneurysm is often discovered when it ruptures and causes a subarachnoid hemorrhage;
Whereas a subarachnoid hemorrhage can lead to brain damage, hydrocephalus, stroke, and death;
Whereas annually over 30,000 people in the United States suffer ruptured brain aneurysms;
Whereas annually 3,000 to 4,500 people in the United States with ruptured brain aneurysms die before reaching the hospital;
Whereas a number of advancements have been made in recent years regarding the detection of aneurysms, among them the computerized tomography (CT) scan, the magnetic resonance imaging (MRI) test, and the cerebral arteriogram;
Whereas the month of September would be an appropriate month to designate as National Brain Aneurysm Awareness Month; and
Whereas various research studies are currently being conducted around the United States in order to better understand the nature of brain aneurysms and how to prevent and treat them: Now, therefore, be it 
 
That the House of Representatives—
(1)supports the designation of National Brain Aneurysm Awareness Month; and 
(2)continues to support research to prevent and treat brain aneurysms.  
 
